DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/22 has been entered.
	
Status of Application
In response to Office action mailed 03/11/2022, Applicants amended independent claims 1,8-9,11 and 14-15, and cancelled claim 10 and added claims 16-19 in the response filed 06/10/2022.
Claim(s) 1-9 and 11-19 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a reconstituted wafer, comprising: an integrated circuit (IC) die having two faces and sides; mold material surrounding at least the sides of the IC die; a redistribution layer; and signal pads; wherein the redistribution layer is positioned between (a) the signal pads and (b) the mold material and the IC die, wherein the redistribution layer has conductive paths at least connecting the IC die and at least some of the signal pads; wherein a surface of the mold material and one of the two faces of the IC die abut the redistribution layer, wherein the surface of the mold material includes at least one recessed area having at least one conductive feature connected to at least one of the conductive paths or the IC die- wherein the at least one conductive feature of the at least one recessed area includes a qround feature; wherein the ground feature of the at least one recessed area provides a ground reference, the ground reference being a stripline to provide stripline routing of signals in a layer of the redistribution layer closest to the IC die.
Claims 2-9, 11-14 and 16-19 are allowed, because they depend from the allowed claim 1.  
Independent claim 15 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 15, creating a reconstituted wafer, the reconstituted wafer comprising an integrated circuit (IC), a mold material, a redistribution layer, and signal pads, wherein the IC die has two faces and sides, wherein the mold material surrounds at least the sides of the IC die, wherein the redistribution layer is positioned between (a) the signal pads and (b) the mold material and the IC die, wherein redistribution layer has conductive paths at least connecting the IC die and at least some of the signal pads, wherein a surface of the mold material and one of the two faces of the IC die abut the redistribution layer, wherein the surface of the mold material includes at least one recessed area having at least one conductive feature connected to at least one of the conductive paths or the IC die. wherein the at least one conductive feature of the at least one recessed area includes a ground feature; wherein the ground feature of the at least one recessed area provides a ground reference, the qround reference beinq a stripline to provide stripline routinq of signals in a layer of the redistribution layer closest to the IC die.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Liu et al. (PG Pun 2017/0033062) teaches a semiconductor device having a ground plane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895